DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 requires “wherein the first, second, and third pieces of foam material have a pre-cut width; and cutting at least said first and second pieces of foam material to a post-cut width.”.  The specification does not describe “cutting at least said first and second pieces of foam material to a post-cut width”.  The specification describes “cutting the laminate foam material” (See Paragraphs 0035 and 0036) without describing cutting other than the laminate foam material such as cutting less than the laminate foam material, i.e. the specification does not describe “cutting at least said first and second pieces of foam material” wherein the third piece of foam material is cut or not cut.
Amended claim 9 requires “wherein the first, third, and fifth layers are each formed from a foam material having a width of at least 75 inches”.  New claims 11, 13, and 14 require cutting/trimming the width of “at least 75 inches” to “70 inches wide”, “72 inches wide” or “wherein the post-cut width is 72 inches”.  However, the specification does not describe a width of “at least 75 inches” cut/trimmed to “70 inches wide”, “72 inches wide” or “wherein the post-cut width is 72 inches” but describes “In some such embodiments, the foam material has an original width of approximately
New claim 16 requires “wherein the first, second, and third pieces of foam material each have a thickness of .35 inches”.  New claim 18 requires “wherein the first, second, and third pieces of foam material each have a thickness of .7 inches”.  New claim 19 requires “wherein the first, second, and third pieces of foam material each have a thickness of .75 inches”.  The specification does not describe the limitations.  The only embodiment disclosed wherein each of the first, second, and third pieces of foam material have the same thickness is each have a thickness of .625 inches (See Paragraph 0030).
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 requires “2.1# density foam” wherein “# density” is unclear and confusing as a unit volume (e.g. /ft3) is not set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 2015/164512) in view of Davies (WO 03/039870), optionally further the admitted prior art (Specification paragraph 0004), and further Tansey (U.S. Patent 3,117,211) or Bambara et al. (U.S. Patent 5,882,776).  Additionally, claims 1, 3-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Cushman (WO 2013/169290), optionally further the admitted prior art, and further Tansey or Bambara.  Additionally, claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in .
Smith discloses a method of forming a laminate material for forming a laminate product, the method comprising: heat welding or by other suitable means known to those having ordinary skill in the art a top surface of a first piece (52) of foam material to a first piece of non-foam material (50) and a bottom surface of a second piece (48) of foam material to the first piece of non-foam material, wherein the first piece of foam material forms at least part of a first layer of the laminate material, wherein the first piece of non-foam material forms at least part of a second layer of the laminate material, and wherein the second piece of foam material forms at least part of a third layer of the laminate material (Figure 6 and Paragraphs 0010, 0036, and 0037).  
As to the limitations in claim 1 of “a second piece of non-foam material” and “a third piece of foam material”, Smith teaches “In still other embodiments, more than two layers of foam could be used. In such embodiments, it may be advantageous to employ a reinforcing layer between each pair of adjacent foam layers.” (Paragraph 0043) so that Smith teaches (or if somehow considered not necessarily taught is at least prima facie obvious from Paragraph 0043) a method of forming a laminate material for forming a laminate product, the method comprising: heat welding or by other suitable means known to those having ordinary skill in the art a top surface of a first piece (52) of foam material to a first piece of non-foam material (50), a bottom surface of a second piece (48) of foam material to the first piece of non-foam material, a second piece of non-foam material to a top surface of the second piece of foam material, and a bottom surface of a third piece of foam material to the second piece of non-foam material wherein the first piece of foam material forms at least part of a first layer of the laminate material, wherein the first piece of non-foam material forms at least part of a second layer of the laminate material, wherein the second piece of foam material forms at least part of a third layer of the laminate material, wherein the second piece of non-foam material forms at least part of a fourth 
As to the limitations in claim 1 of “heating a top surface of a first piece of foam material; pressing a first piece of non-foam material against the top surface of the first piece of foam material while the top surface is still at an elevated temperature; retaining the first piece of non-foam material in contact with the top surface of the first piece of foam material while the top surface is allowed to cool; heating a bottom surface of a second piece of foam material; pressing the second piece of foam material against the first piece of non-foam material while the bottom surface is still at an elevated temperature; retaining the bottom surface of the second piece of foam material in contact with the first piece of non-foam material while the bottom surface is allowed to cool; heating a top surface of the second piece of foam material; pressing a second piece of non-foam material against the top surface of the second piece of foam material while the top surface is still at an elevated temperature; retaining the second piece of non-foam material in contact with the top surface of the second piece of foam material while the top surface is allowed to cool; heating a bottom surface of a third piece of foam material; pressing the third piece of foam material against the second piece of non-foam material while the bottom surface is still at an elevated temperature; retaining the bottom surface of the third piece of foam material in contact with the second piece of non-foam material while the bottom surface is allowed to cool” and claim 2, Smith teaches heat welding or by other suitable means known to those having ordinary skill in the art the piece(s) of foam material and the piece(s) of non-foam material of a mesh material without further describing how heat welding or by other suitable means known to those having ordinary skill in the art is carried out.  It is well understood in the art to bond a piece of foam material to a piece of other material such as fabric, i.e. non-foam material, or other sheet material with good bond strength and reduced burn-off of the foam material by a continuous process comprising drawing from a supply roll (6) the piece of foam material, heating (by 13) a bonding surface of the piece of foam material; drawing from a by using a single/same apparatus by drawing from a supply roll (6) the first piece of foam material; heating the bonding surface/a top surface of the first piece of foam material such as a top surface as viewed relative to roller (7) or in the alternative as a prima facie obvious reversing the orientation of the apparatus as a mere rearrangement of parts not modifying the operation of the apparatus (See MPEP 2144.04); drawing from a supply roll (9) the first piece of non-foam material; pressing the first piece of non-foam material against the top surface of the first piece of foam material while the top surface is still at an elevated temperature; winding the laminate on a take-up roll (15) including retaining the first piece of non-foam material in contact with the top surface of the first piece of foam material while the top surface is allowed to cool; then (i.e. after the first pieces of foam material and non-foam material are bonded together) using the same laminating apparatus by drawing from a supply roll (6) the second piece of foam material; heating a bonding surface/a bottom surface of the second piece of foam material such as a bottom surface as viewed relative to roller (11); drawing from a supply roll (15 wherein 15 replaces 9) the first piece of non-foam material/the laminate; pressing the second piece of foam material against the first piece of non-foam material while the bottom surface is still at an or by using successive apparatus by drawing from a supply roll (6) the first piece of foam material; heating the bonding surface/a top surface of the first piece of foam material such as a top surface as viewed relative to roller (7) or in the alternative as a prima facie obvious reversing the orientation of the apparatus as a mere rearrangement of parts not modifying the 
Alternatively, as to the limitations in claim 1 of “heating a top surface of a first piece of foam material; pressing a first piece of non-foam material against the top surface of the first piece of foam material while the top surface is still at an elevated temperature; retaining the first piece of non-foam material in contact with the top surface of the first piece of foam material while the top surface is allowed to cool; heating a bottom surface of a second piece of foam material; pressing the second piece of foam material against the first piece of non-foam material while the bottom surface is still at an elevated temperature; retaining the bottom surface of the second piece of foam material in contact with the first piece of non-foam material while the bottom surface is allowed to cool; heating a top surface of the second piece of foam material; pressing a second piece of non-foam material against the top surface of the second piece of foam material while the top surface is still at an elevated temperature; retaining the second piece of non-foam material in contact with the top surface of the second piece of foam material while the top surface is allowed to cool; heating a bottom surface of a 
As to the limitations in claim 1 of “wherein the first, second, and third pieces of foam material each have a thickness between 0.35 inches and 0.75 inches; wherein the total thickness of the first, second, third, fourth, and fifth layers is between 1.45 inches and 2 inches” and claims 16-19, Smith teaches varied lengths, widths, and thicknesses may be used and suggests exemplary dimensions of the total thickness is 0.5 inch to about 8 inches (Paragraph 0033) and exemplary dimensions of a piece of foam material of approximately 0.25 inches (Paragraph 0038).  Conventional method of forming a foam laminate product (such as by flame lamination and including such as to ultimately form a floatation device) comprises the thickness of each piece of foam material is 0.5 inch to 1 inch as evidenced by the admitted prior art (Paragraph 0004).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first, second, and third pieces of foam material taught by Smith each have a thickness between 0.35 inches and 0.75 inches (e.g. wherein the first, second, and third pieces of foam material each have a thickness of .35 inches or each have a thickness of .625 inches or each have a thickness of .7 inches or each have a thickness of .75 inches) and wherein the total thickness of the first, second, third, fourth, and fifth layers is between 1.45 inches and 2 inches as is conventional and predictable thicknesses for each and total thickness as evidenced by Smith and optionally further the admitted prior art, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close there being no showing of the record that the claimed ranges are critical and Smith does not teach away from the claimed ranges (See MPEP 2144.05).
As to the limitations in claim 1 of “wherein the first, second, and third pieces of foam material have a pre-cut width; and cutting at least said first and second pieces of foam material to a post-cut 
	Regarding claims 4-8, Smith teaches wherein a width of the second piece of foam material is substantially equivalent to an associated width of the first piece of foam material such that edges of second piece of foam material are substantially aligned with edges of the first piece of foam material (Figure 6).  Smith further teaches in paragraph 0037 “… alternative embodiments may employ reinforcing layers which have a more limited coverage and are not coextensive with the surface against which the reinforcing layer abuts.” which is understood by one of ordinary skill in the art as the edges of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Davies and optionally further the admitted prior art and further Tansey or Bambara as applied to claims 1, 2, and 16-19 above, and further in view of Curtis, JR. et al. (U.S. Patent Application Publication 2013/0240451).  Additionally, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Cushman and optionally further the admitted prior art and further Tansey or Bambara as applied to claims 1, 3-8, and 16-19 above, and further in view of Curtis, JR.  
Smith as modified by Davies and optionally further the admitted prior art and further Tansey or Bambara and Smith as modified by Cushman and optionally further the admitted prior art and further Tansey or Bambara above teach all of the limitations in claim 20 except for a specific teaching the first, second, and third piece of foam material are 2.1# density foam wherein Smith teaches the foam can absorb oil and is for example ethyl methacrylate (EMA) wherein EMA foam that can absorb oil has a density of greater that about 1#/ft.3 as evidenced by Curtis, JR. (Paragraphs 0002 and 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first, second, and third pieces of foam material taught by Smith as modified by Davies and optionally further the admitted prior art and further Tansey or Bambara and Smith as modified by Cushman and optionally further the admitted prior art and further Tansey or Bambara are 2.1# density foam as the conventional and predictable density is greater than about 1# as evidenced by Curtis, JR., it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the .
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Davies or Cushman and further Tansey and optionally further the admitted prior art and/or Bambara.
Smith (described above in full detail) discloses a method of forming a laminate product from a laminate material, wherein the laminate material comprises: a first layer (52) having opposed top and bottom surfaces; a second layer (50) bonded to the top surface of the first layer; a third layer (48) having opposed top and bottom surfaces, the bottom surface bonded to at least one of the second layer and the top surface of the first layer; a fourth layer bonded to the top surface of the third layer; and a fifth layer having a bottom surface bonded to at least one of the fourth layer and the top surface of the third layer, wherein the first, third, and fifth layers are each formed from a foam material, wherein the second and fourth layers are each formed from a non-foam material, and wherein a density of the laminate product is significantly less than the density of water (i.e. Smith teaches the laminate material is formed into a laminate product of a pad that will float on the surface of water (Paragraph 0032)).
As to the limitations in claim 9 of “a fourth layer” and “a fifth layer”, Smith teaches “In still other embodiments, more than two layers of foam could be used. In such embodiments, it may be advantageous to employ a reinforcing layer between each pair of adjacent foam layers.” (Paragraph 0043) so that Smith teaches (or if somehow considered not necessarily taught is at least prima facie obvious from Paragraph 0043) a method of forming a laminate product from a laminate material, wherein the laminate material comprises: a first layer (52) having opposed top and bottom surfaces; a second layer (50) bonded to the top surface of the first layer; a third layer (48) having opposed top and bottom surfaces, the bottom surface bonded to at least one of the second layer and the top surface of the first layer; a fourth layer bonded to the top surface of the third layer; and a fifth layer having a 
As to the limitation in claim 9 of “the method comprising cutting the laminate material across an entire width of the laminate material so as to form first and second pieces of laminate material, the first piece of laminate material being sized to form a single laminate product and the second piece of laminate material being sized to form a plurality of laminate products” and claim 12, Smith teaches heat welding or by other suitable means known to those having ordinary skill in the art the piece(s) of foam material and the piece(s) of non-foam material of a mesh material without further describing how heat welding or by other suitable means known to those having ordinary skill in the art is carried out which is known to be a continuous process as taught by Davies or Cushman each described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the laminate material taught by Smith using the method and laminating apparatus taught by Davies or Cushman to continuously form the laminate material for forming a laminate product with good bond strength and reduced burn-off of the foam material or to continuously form the laminate material for forming a laminate product using the same apparatus for all laminations in a single pressing operation.  Thus, Smith as modified by Davies and Smith as modified by Cushman each teach continuous production of the laminate material without expressly describing how the continuous laminate material is formed into the laminate product(s).  It is extremely well understood in the art of continuous production of a foam material (including laminate product as evidenced by Bambara described above in full detail) the material is cut into smaller sizes which approximate the dimensions of the final product as evidenced by Tansey (described above in full detail) and further comprising trimming a first edge region of the foam material and a second edge region of the foam material so as to form a first and second edge of the foam product, respectively, with a desired shape and size/with a 
As to the limitation in claim 9 of “wherein the first, third, and fifth layers are each formed from a foam material having a width of at least 75 inches”, Smith teaches varied lengths, widths, and thicknesses may be used and suggests exemplary dimensions of the width can be from about 4 inches to about 60 inches (Paragraph 0033).  Conventional method of forming a foam laminate product (such as by flame lamination and including such as to ultimately form a floatation device) is to widths of five to ten feet (or more) as evidenced by the admitted prior art (Paragraph 0004).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first, third, and fifth layers taught by Smith are each formed from a foam material having a width of at least 75 inches not only as is conventional and predictable thicknesses for forming a foam laminate product as optionally evidenced by the admitted prior art but it being noted in the case where the claimed ranges prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (i.e. at least 75 inches is well within that which has been considered close to about 60 inches see MPEP 2144.05 under “I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS” second paragraph) there being no showing of the record that the claimed range is critical and Smith does not teach away from the claimed range.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Davies or Cushman and further Tansey and optionally further the admitted prior art and/or Bambara as applied to claims 9 and 12 above, and further in view of Cushman.
Smith as modified by Davies or Cushman and further Tansey and optionally further the admitted prior art and/or Bambara above teach trimming a first edge region of the laminate material so as to form a first edge of the laminate product.  Smith further teaches in paragraph 0037 “… alternative embodiments may employ reinforcing layers which have a more limited coverage and are not coextensive with the surface against which the reinforcing layer abuts.” which is understood by one of ordinary skill in the art as the edges of the pieces of foam material extend further than the edges of the pieces of non-foam material so that the non-foam material is not exposed on the side of the laminate material, resulting in a more finished looking product and preventing sharp points that can result from cutting non-foam material made of certain materials as taught by Cushman (Figures 2-5 and Page 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the pieces of non-foam material are not coextensive as taught by Smith as modified by Davies or Cushman and further Tansey and optionally further the admitted prior art and/or Bambara comprises the edges of the pieces of foam material extend further than the edges of the pieces of non-foam material so that the non-foam material is not exposed on the side of the laminate material, i.e. the first edge region of the laminate material being defined at least partly by a portion of the first and third . 

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
In view of the amendments filed 11/16/21 the previous rejections as were set forth in the Office action mailed on 6/16/21 are withdrawn.  The claims as amended are fully addressed above.  
Applicants argue, “Of the cited prior art, only Smith discusses the width of the resulting product in any details. Smith provides that “a width can be from about 4 inches ... to about 60 inches”. (Smith para. [0033]). Applicant notes that the range of Smith is neither overlapping, abutting, or relatively close to the claimed widths. Moreover, Smith provides a very specific purpose, that purpose being “recovering contaminants from a body of water or dry surface”. (Smith para. [0002]). Smith does not teach that remediation pad structure would be effective outside this range.”.
This argument is not persuasive wherein Smith teaches varied lengths, widths, and thicknesses may be used and suggests exemplary dimensions of the width can be from about 4 inches to about 60 inches (Paragraph 0033), i.e. Smith does not teach away from a width of at least 75 inches wherein to about 60 inches is only exemplary.  Further, as noted above where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (i.e. at least 75 inches is well within that which has been considered close to about 60 inches see MPEP 2144.05 under “I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS” second paragraph) there being no showing of the record that the range is critical and Smith does not teach away from the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746